Opinion filed September 30, 2015




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-15-00195-CV
                                  __________

        A RED 2007 FORD F150 TEXAS LICENSE CVZ4082
             VIN #1FTRX12W87FB53968, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 25911-B


                     MEMORANDUM OPINION
      On August 17, 2015, Kelly P. Amos filed a notice of appeal in this cause
from a judgment of forfeiture. Upon docketing this case, this court issued a letter
in which we notified Amos that the appeal appeared to be moot because the trial
court had granted Amos’s motion for new trial on August 12, 2015. We requested
that Amos file a response on or before September 4, 2015, and show grounds to
continue the appeal. We also informed Amos that this appeal would be subject to
dismissal absent an appropriate response. See TEX. R. APP. P. 42.3. As of this
date, Amos has not filed any response to our letter. Consequently, we dismiss the
appeal pursuant to TEX. R. APP. P. 42.3(c).
      This appeal is dismissed.


                                                 PER CURIAM


September 30, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2